Citation Nr: 0926934	
Decision Date: 07/20/09    Archive Date: 07/30/09

DOCKET NO.  08-19 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for residuals of a cold 
injury of the right upper extremity.

2.  Entitlement to service connection for residuals of a cold 
injury of the left upper extremity.

3.  Entitlement to service connection for residuals of a cold 
injury of the right lower extremity.

4.  Entitlement to service connection for residuals of a cold 
injury of the left lower extremity.

5.  Entitlement to service connection for bilateral hearing 
loss.

6.  Entitlement to service connection for tinnitus.

7.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).
REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active military service from July 1952 
to April 1954.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio 
on behalf of the Newark, New Jersey VARO, which denied 
service connection for residuals of a cold injury for the 
bilateral upper and lower extremities, bilateral hearing 
loss, tinnitus, and PTSD.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  The Veteran is not shown to have current residuals of the 
right upper extremity for VA compensation purposes.

3.  The Veteran is not shown to have current residuals of the 
left upper extremity for VA compensation purposes.

4.  The Veteran is not shown to have current residuals of the 
right lower extremity for VA compensation purposes.

5.  The Veteran is not shown to have current residuals of the 
left lower extremity for VA compensation purposes.

6.  The Veteran is not shown to have a current bilateral 
hearing loss disability for VA compensation purposes.

7.  Tinnitus, first and exclusively reported in the Veteran's 
claim for service connection more than 50 years after 
separation from service, is not shown to be due to exposure 
to acoustic trauma during military service.

8.  The Veteran is not shown to have a current PTSD 
disability as a result of events during military service.


CONCLUSIONS OF LAW

1.  Residuals of a cold injury of the right upper extremity 
were not incurred in or aggravated by military service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.303 (2008).

2.  Residuals of a cold injury of the left upper extremity 
were not incurred in or aggravated by military service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.303 (2008).

3.  Residuals of a cold injury of the right lower extremity 
were not incurred in or aggravated by military service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.303 (2008).

4.  Residuals of a cold injury of the left lower extremity 
were not incurred in or aggravated by military service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.303 (2008).

5.  Bilateral hearing loss was not incurred in or aggravated 
by military service, nor may service incurrence of an organic 
disease of the nervous system (sensorineural hearing loss) be 
presumed.  38 C.F.R. §§ 1110, 1154(b), 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.385 (2008).

6.  Tinnitus was not incurred in or aggravated by military 
service, nor may service incurrence of an organic disease of 
the nervous system (tinnitus) be presumed.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 5103(a), 5103A (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2008).

7.  PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the Veteran's claim for service connection for 
frostbite on the bilateral upper and lower extremities, 
bilateral hearing loss, tinnitus, and PTSD was received in 
October 2006.  Thereafter, he was notified of the general 
provisions of the VCAA in correspondence dated in December 
2006.  This letter notified the Veteran of VA's 
responsibilities in obtaining information to assist the 
Veteran in completing his claims, identified the Veteran's 
duties in obtaining information and evidence to substantiate 
his claims, and provided other pertinent information 
regarding VCAA.  In addition, this letter notified him of how 
VA determines the disability rating and effective dated when 
a disability is found to be connected to service.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thereafter, 
the claims were reviewed and a supplemental statement of the 
case was issued in August 2008.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), 
Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 (Fed. 
Cir. 2007).

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  A review of 
the claims file shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims during the course of this appeal.  
His available service treatment records and service personnel 
records, and VA treatment records have been obtained and 
associated with his claims file.  

The Veteran was not provided a VA medical examination and 
opinion, however, to assess the current nature and etiology 
of his claimed cold injury, hearing loss and tinnitus, or 
PTSD disabilities.  However, VA need not conduct an 
examination with respect to these claims on appeal, as 
information and evidence of record contains sufficient 
competent medical evidence to decide the claims.  See 38 
C.F.R. § 3.159(c)(4) (2008).  Under McLendon v. Nicholson, 20 
Vet. App. 79 (2006), in disability compensation (service 
connection) claims, the VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the Veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  

Simply stated, the standards of McLendon are not met in this 
case because there is no evidence of a current disability for 
which he claimed entitlement to service connection, or 
persistent or recurrent symptoms of such disabilities, 
including residuals of a cold injury involving any 
extremities, bilateral hearing loss, tinnitus, or PTSD.  
Therefore, a VA examination to evaluate these claimed 
disabilities is not warranted.

The Board notes that in a VA treatment record dated in 
November 2002 the Veteran indicated that he had a private 
doctor, W. B.  In correspondence dated in December 2006, the 
RO requested medical evidence from hospitals, clinics, and 
private physicians who treated the Veteran for his claimed 
disabilities since service.  In correspondence dated in 
December 2006, the Veteran outlined his contentions and 
returned a signed Authorization and Consent to Release 
Information (VA Form 21-4142), but did not list any physician 
or hospital where he was treated for any of his claimed 
disabilities.  In a statement received in February 2007, the 
Veteran reported that he recalled discussing some of the 
issues with two family physicians in the 1950s and 1960s, but 
he believed both physicians had died.  He indicated that he 
had no other information or evidence to substantiate his 
claim.  In November 2007 the Newark, New Jersey RO requested 
specific details of combat-related incidents that resulted in 
PTSD as well as any reports from private physicians who 
treated him for PTSD.  In July 2008, the Veteran submitted a 
PTSD questionnaire with an attached narrative description of 
in-service stressful events.

Accordingly, the Board finds that VA has fulfilled its duty 
to notify and assist the Veteran with respect to obtaining 
any relevant, private treatment records in support of his 
claims.  In this regard, the Court has held that VA's duty to 
assist the veteran in developing the facts and evidence 
pertinent to a veteran's claim is not a one-way street.  Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).  Moreover, as the 
current record does not reflect even a prima facie claim for 
service connection for any of the claims, a remand to attempt 
to obtain any records from Dr. W. B. is not warranted, 
particularly in light of the facts that the Veteran has not 
indicated whether this physician actually treated him for any 
of the claimed disorders and has not furnished a signed 
authorization for release of records from Dr. W. B. showing 
when treatment occurred and where such treatment records can 
be obtained (i.e., office address).  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (holding that remands which would 
only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant are to be 
avoided).  Consequently, this writing decides the Veteran's 
claims on appeal.

Furthermore, the Veteran has been notified of the evidence 
and information necessary to substantiate his claim, and he 
has been notified of VA's efforts to assist him.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result 
of the development that has been undertaken, there is no 
reasonable possibility that further assistance will aid in 
substantiating his claim.

Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2008).  Service connection may be established 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
the disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2008).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability, (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease 
during service.  See Cuevas v. Principi, 3 Vet. App. 542 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during the applicable presumptive period.  In addition, 
certain chronic diseases, including organic diseases of the 
nervous system (sensorineural hearing loss), may be presumed 
to have been incurred in or aggravated during service if they 
become disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309 (2008).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 
38 C.F.R. § 4.125(a) (2008); a link, established by medical 
evidence, between current symptomatology and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor actually occurred.  If the evidence 
establishes that the Veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the Veteran's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (2008).

If the Veteran did not engage in combat with the enemy, his 
own testimony by itself is not sufficient to establish the 
incurrence of a stressor; rather, there must be service 
records or other credible supporting evidence to corroborate 
his testimony. See Zarycki v. Brown, 6 Vet. App. 91 (1993); 
Doran v. Brown, 6 Vet. App. 283 (1994).

In a claim for service connection, the ultimate credibility 
or weight to be accorded evidence must be determined as a 
question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight 
of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim; the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2008); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis

The Veteran contends that he developed frostbite or a cold 
injury on his hands and feet during exposure to cold weather 
in a bunker, tank, and unheated Jeep while stationed in 
Korea.  He contends that he developed bilateral hearing loss 
and tinnitus from in-service acoustic trauma, particularly 
from combat noise such as firing a machine gun inside a tank, 
a loud exhaust fan inside a tank, and exposure to sniper and 
mortar fire.  He also contends that he developed PTSD as a 
result of combat experience in Korea, including experiencing 
fire from snipers and mortars.

The Veteran's DD Form 214 (separation from service) showed 
that prior to service, he worked as a motion picture 
projectionist for two years; was awarded the Korean Service 
Medal, United Nations Service Medal, and National Defense 
Service Medal; and served with Company B of the 140th Tank 
Battalion.  A record of awards also included the Expert Badge 
with Carbine Bar.

Residuals of a Cold Injury of the Bilateral Upper and Lower 
Extremities

Service treatment records are entirely silent for any 
complaints, findings or reference to the upper or lower 
extremities.  The April 1954 separation physical examination 
report noted no disabilities of the upper or lower 
extremities, and it was specifically stated that the Veteran 
had not had any serious injuries, operations or diseases; no 
army hospitalization s, and no complaints of a medical nature 
at the time of the examination.  

The Veteran's claims file contains no evidence that he has a 
current disability involving residuals of a cold injury to 
his upper or lower extremities.  In a VA dermatology 
consultation note dated in November 2001, the Veteran 
complained of a rash on his back.  Physical examination of 
his right and left upper extremities was reported as within 
normal limits.  In additional VA treatment records dated from 
November 2002 to January 2005, the Veteran reported a history 
of varicose veins in his left leg since age 15, swelling in 
his left big toe, and pain and swelling in his knees and 
ankles.  He was treated for a history of gout and counseled 
to make dietary changes.

Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. § 
1110.  Accordingly, where, as here, the claims file is void 
of any competent medical evidence establishing that the 
Veteran has a disability of the lower extremities, the 
disability for which service connection is sought is not 
established, and thus, there can be no valid claim for 
service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  In this case, the claims for service connection for 
residuals of a cold injury of the right and left upper and 
lower extremities is denied because the first essential 
criterion for a grant of service connection, evidence of 
current disability of the upper and lower extremities, has 
not been met.

Bilateral Hearing Loss and Tinnitus

The Veteran's DD Form 214 (separation from service) did not 
list a military occupational specialty or a related civilian 
occupational code.  A separation examination report dated in 
April 1954 listed his grade and component or position as 
"PFC - armor."

Service treatment records are entirely silent for any 
complaints, findings or reference to hearing loss or 
tinnitus.  His separation physical examination report noted 
no hearing impairment, and indicated that whispered voice 
hearing was 15/15 in both ears. 

In a post-service VA initial primary care history, physical 
examination, and evaluation report dated in June 2001, the 
Veteran's chief complaint was difficulty affording the cost 
of medications and hypertension.  He reported that he had 
retired from television work and advertising.  He denied any 
hearing problems, tinnitus, discharge, or earache.  On 
physical examination his hearing of voice tones was reported 
as normal.  Additional VA treatment records dated from 
November 2001 to January 2005 contained no complaints or 
findings related to hearing loss, tinnitus, or his ears 
generally, with the exception of a complaint in November 2001 
that his CPAP machine was noisy.

The Board has considered the Veteran's claims for service 
connection for bilateral hearing loss and tinnitus, but finds 
that service connection for either disorder is not warranted 
because there is no evidence of hearing loss or tinnitus in 
service, within a year after separation from service, nor is 
there any basis for attributing such disability to service.  
Instead, the Veteran explicitly denied problems with hearing 
loss or tinnitus during a comprehensive VA examination and 
evaluation in June 2001, and the evidence of record contains 
no complaints, findings, or diagnosis of hearing loss or 
tinnitus.  

Moreover, the Veteran first reported hearing loss and 
tinnitus in his October 2006 claim for VA compensation 
benefits, more than 50 years after separation from service.  
The passage of many years between discharge from active 
service and the medical documentation of a claimed disability 
may be considered evidence against a claim of service 
connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  
Additionally, no competent evidence of record provides a link 
between the Veteran's claimed bilateral hearing loss and 
tinnitus disabilities and his active service.  Without 
medical evidence of a nexus between a claimed in-service 
disease or injury and the present disease or injury, service 
connection cannot be granted on a direct basis.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  Therefore, his claims 
for service connection for bilateral hearing loss and 
tinnitus must be denied.

PTSD

The Veteran contends that he has PTSD as a result of combat 
experiences in Korea.

Service treatment records and the April 1954 separation 
physical examination report are entirely silent for any 
complaints, findings or reference to any psychiatric 
problems.

As noted above, none of the service medals awarded the 
Veteran are indicative of combat exposure.

Post-service VA treatment records dated from June 2001 to 
January 2005 contained no complaints, findings, or diagnosis 
of any psychiatric disability.  Rather, psychiatric findings 
on examination in June 2001 were reported as follows:  
oriented to time, place, person; alert; cooperative; without 
agitation; recent and remote memory intact; competent 
judgment.  In addition, depression screening was reported as 
negative in VA treatment records dated in June 2001, November 
2002, November 2003, and November 2004.  The VA depression 
screen asks whether during the past month a person has often 
been bothered by feeling down, depressed, or hopeless, or 
whether he has often been bothered by little interest or 
pleasure in doing things.

In a statement received in February 2007, the Veteran 
recalled that he discussed "some of the issues" with two 
private physicians in the 1950s and 1960s.  He believed both 
of these physicians had died.  Then, with increasing family 
and work responsibilities, he did not have time to pursue the 
issues.  He reported that he had dreams about bombs being 
dropped as he moved to his position in Korea.

In a statement received in July 2008, the Veteran reported 
that on the second day he was in Korea, he was assigned to a 
specific tank crew as the loader to support the 12th ROK 
division.  He described the first night on line while he was 
on duty to include being the target of snipers and mortars.  
He also described sharing bunkers with rats and being afraid 
of getting shot by others trying to kill the rats.  He 
related that he avoided fireworks and similar situations.

In this case, the Board notes that the record does not 
provide a basis for establishing service connection for PTSD.  
Service treatment records are negative for a diagnosis of 
PTSD.  In addition, post-service medical evidence contains no 
objective findings of any mental abnormality.  When the 
preponderance of competent medical evidence establishes that 
the Veteran does not have a particular disability - PTSD - 
there can be no valid claim for service connection for any 
such disability.  Brammer, 3 Vet. at 225.  Moreover, because 
the first essential criterion for establishing service 
connection pursuant to 38 C.F.R. § 3.304(f) is not met, the 
Board need not address whether the remaining regulatory 
requirements - evidence of an in-service stressor and of a 
link between the stressor and the PTSD - are met.  Therefore, 
the Veteran's claim for service connection for PTSD must be 
denied.

All Service Connection Claims

In addition to the medical evidence, the Board has considered 
the assertions that the Veteran and his representative have 
advanced in connection with the appeal.  The Board has 
considered the Veteran's claim that he has residuals of a 
cold injury of the bilateral upper and lower extremities, 
bilateral hearing loss, tinnitus, and PTSD as a result of 
events during military service.  However, questions of 
medical diagnosis and causation are within the province of 
medical professionals.  Jones v. Brown, 7 Vet. App. 134, 137-
38 (1994).  As the Veteran is a layperson without the 
appropriate medical training or expertise, he is not 
competent to render probative (i.e., persuasive) opinions on 
these medical matters.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Consequently, the 
lay assertions as to the nature or etiology of his claimed 
disabilities have no probative value.

For all the foregoing reasons, the claims for service 
connection for residuals of a cold injury of the bilateral 
upper and lower extremities, bilateral hearing loss, 
tinnitus, and PTSD must be denied.  In arriving at the 
decision to deny the claims, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claims, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).




	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for residuals of a cold 
injury of the right upper extremity is denied.

Entitlement to service connection for residuals of a cold 
injury of the left upper extremity is denied.

Entitlement to service connection for residuals of a cold 
injury of the right lower extremity is denied.

Entitlement to service connection for residuals of a cold 
injury of the left lower extremity is denied.

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for PTSD is denied.




____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


